Title: To James Madison from William E. Hũlings, 30 March 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


30 March 1803, New Orleans. “I address’d you on the 27th. day of this mo. by the Brig Vanilla, Capt. McNeal Via Baltimore, and inform’d you that the Colinial [sic] Prefect had arrived.… He has address’d a piece to the Louisianians—in which he promises to make them happy, and preserve peace with their neighbours. I have not been able to obtain a copy yet, but will send you one in a few days.” The deposit is still “rigidly shut.” Cannot say whether it will be opened before the result of Monroe’s mission is known. “There are now in the River, and in port, about One hundred and twenty Vessels; about one half of which are Americans.… Doctr. Bache arrived here three days ago in good health.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 2 pp.



   
   Hũlings was probably referring to his 29 Mar. 1803 letter to JM.



   
   Laussat’s 27 Mar. 1803 (6 Germinal an XI) proclamation blamed France’s loss of Louisiana in 1762 on an “enfeebled and corrupt government,… an ignominious war, and a disgraceful peace.” He stated that under the “great, magnanimous and just” Napoleon, this shameful period of separation had ended. The French government’s aim was to live in peace and friendship with the Indians, to protect commerce and promote agriculture, to introduce orderly administration, and to tighten the bonds between the colony and France (translated extract printed in National Intelligencer, 6 May 1803).



   
   A full transcription of this document has been added to the digital edition.

